Sheldon, J.
T. The defendant Robinson’s motion to dismiss was rightly overruled. It does not appear by the record that any judgment was entered in his favor in the First District Court of Eastern Middlesex. The certificate of the proceedings in that court filed in the Superior Court on the defendants’ appeal, in conformity with the provisions of R. L. c. 178, § 102, shows merely that his answer in abatement was sustained on December 17, 1904, and that on December 23 next following, the plaintiff’s motion to stay judgment thereon was filed and allowed, and the case was continued accordingly without the entry of any judgment in favor of the defendant Robinson. The mere fact that the motion filed by the plaintiff refers to such a judgment as having been entered on December 23, 1904, cannot control a record which shows that no such judgment was entered.
2. Nor could the defendants’ demurrers have been sustained.
If we assume, as argued by the defendants, that the plaintiff’s second declaration never was allowed by the court as an amendment to the declaration originally filed, yet none of the causes of demurrer relied on can be said to be fatal.
A copy of the bond declared on was annexed to the original declaration. The averments of the declaration, taken in connection with the recitals of the bond, were prima facie sufficient. It cannot be said that more particular averments descriptive of the original judgment were necessary. Its recovery was one of the matters of inducement recited in the bond. The averment that the defendant Waters failed to prosecute his writ of review to final judgment sufficiently avers a material breach of the condition of the bond; and it cannot be said as matter of law that it was necessary to describe fully the writ of review and set out all the proceedings that were had thereon. And it was not necessary to declare that any execution had issued, or that any demand had been made upon the defendant Waters; so that a lack of particularity in these averments was not material.
It may be that the declaration does not sufficiently aver in terms that the defendant Waters had not satisfied the final judgment against him; but the defendants did not take this point and have not argued it. Whether an execution issued upon the judgment was satisfied was material only as evidence to show whether there had been a satisfaction of the final judgment. *420Had this point been properly taken upon a demurrer, the plaintiff might have been allowed to amend his declaration.
The judgment of the Superior Court must be affirmed ; and it is

iSo ordered.